Day, On. J.
— In our opinion tbe description of the property is too indefinite and uncertain to be sustained as between the mortgagee and a creditor of the mortgagor. The description is equally applicable to any thresher and any horse-power of the size and manufacture referred to. The appellant relies upon Smith & Co. v. McLean, 24 Iowa, 322. An important part of the description of the property in that case was, “being the train now in my possession.” In that case it is said: “That description which will enable third persons, aided by inquries which the instrument itself indicates and directs, to identify the property, is sufficient.” In Muir v. Blake, 57 Iowa, 662, it is said: “It will be observed that in all the cases cited in Smith & Co. v. McLean, where the description was held sufficient, the locus of the property was described in such way that the instrument itself indicated where the property might be found on inquiry. The mortgage in question contains no such description or indication. As bearing on this question, see Adams v. Commercial National Bank of Dubuque, 53 Iowa, 491; Pennington v. Jones, 57 Id., 37; Muir v. Blake Id., 662; Eggert and Thoren v. White, 59 Id., 464. The demurrer was properly sustained.
Affirmed.